Case 1:19-cv-05702-ENV-VMS Document 84 Filed 07/10/20 Page 1 of 3 PageID #: 1065




                            UNITED STATES DISTRICT COURT
                        FOR THE EASTERN DISTRICT OF NEW YORK


  ALLSTATE INSURANCE COMPANY,                                  C.A. No. 1:19-cv-05702-ENV-VMS
  ALLSTATE PROPERTY & CASUALTY
  INSURANCE COMPANY,
  ALLSTATE INDEMNITY COMPANY, AND
  ALLSTATE FIRE & CASUALTY INSURANCE
  COMPANY,

        Plaintiffs,

        vs.

  NEW CENTURY PHARMACY INC.,
  REFILL RX PHARMACY INC,
  MY RX PHARMACY, INC.,
  DIRECT RX PHARMACY INC,
  EDUARD ARONOV,
  KATRIN MATATOV,
  ALEXANDER SHARAFYAN,
  BORIS KANDOV,
  RAFO YAGUDA f/k/a RAFAIL YAGUDAYEV,
  FIRST CLASS MEDICAL, P.C.,
  NY MEDICAL ARTS, P.C.,
  RICHMOND MEDICAL CARE P.C.,
  GONY MEDICAL SERVICES P.C.,
  LIFE HEALTH CARE MEDICAL, P.C.,
  MANI USHYAROV, D.O.,
  AMR A. EL-SANDUBY, M.D.,
  JEAN-PIERRE GEORGES BARAKAT, M.D.,
  TOMAS M. PATTUGALAN, JR., M.D., AND
  RAFAEL ANTONIO DELACRUZ-GOMEZ, M.D.,

        Defendants.


                      STIPULATION OF DISMISSAL WITH PREJUDICE

       Pursuant to Fed. R. Civ. P. 41(a)(1), it is hereby stipulated and agreed by Plaintiffs Allstate

 Insurance Company, Allstate Property & Casualty Insurance Company, Allstate Indemnity

 Company, and Allstate Fire & Casualty Insurance Company (collectively “Allstate”), and

                                                 1
Case 1:19-cv-05702-ENV-VMS Document 84 Filed 07/10/20 Page 2 of 3 PageID #: 1066




 Defendants Richmond Medical Care P.C. and Jean-Pierre Georges Barakat, M.D., by and through

 their undersigned counsel, that Allstate’s Complaint (ECF No. 1) be dismissed as to Defendants

 Richmond Medical Care P.C. and Jean-Pierre Georges Barakat, M.D. with prejudice and without

 cost to any party.



 [SIGNATURE PAGE FOLLOWS]




                                               2
Case 1:19-cv-05702-ENV-VMS Document 84 Filed 07/10/20 Page 3 of 3 PageID #: 1067




 Respectfully Submitted,

  Plaintiffs,                                       Defendants,
  Allstate Insurance Company,                       Richmond Medical Care P.C. and
  Allstate Property & Casualty Insurance            Jean-Pierre Georges Barakat, M.D.,
  Company,                                          By Their Attorneys:
  Allstate Indemnity Company, and
  Allstate Fire & Casualty Insurance Company,
  By Their Attorneys:


  /s/ Michael W. Whitcher                           /s/ Nicholas Paul Bowers
  ____________________________                      ______________________________
  Richard D. King, Jr. (RK8381)                     Gary Tsirelman
  Nathan A. Tilden (NT0571)                         Nicholas Paul Bowers
  Michael W. Whitcher (MW7455)                      Gary Tsirelman, P.C.
  Jasmine Garcia-Vieux (JG1805)                     129 Livingston Street
  Smith & Brink, P.C.                               Brooklyn, NY 11201
  350 Granite Street, Suite 2303                    (718) 438-1200
  Braintree, MA 02184
  (617) 770-2214


  Dated: July 8, 2020                               Dated: July 8, 2020




 SO ORDERED:
 Dated:    Brooklyn, New York                              /s/ Eric N. Vitaliano
                                                      __________________________________
               July 10
           _____________, 2020                        Vitaliano, J.
                                                      United States District Judge




                                                3
